DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), manufacture (claims 11-18), and machine (claims 19-20) which recite steps of obtaining treatment center data from one or more treatment centers; generating, as a function of survey data obtained for each of the one or more treatment centers, supplemental data regarding each of the one or more treatment centers; updating the treatment center data with the supplemental data; and populating a database with the updated treatment center data.   
These steps of obtaining and processing data to populate a database, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, obtaining treatment center data, generating a survey from data collected, and updating data with supplemental data, for the purpose of referring individuals for treatment of alcohol and drug addiction in the context of this claim 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-18, and 20, reciting particular aspects of how data is obtained, generating the data as a survey, and updating the data with supplemental data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computing server with one or more processors, a memory storing program code and a computer-readable storage medium amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [paragraph 006-007], with discussion of using the computer components to perform the operation of gathering data , see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring data from one or more treatment centers and one or more publicly available sources amounts to mere data gathering, recitation of adding/updating supplemental data to gathered data amounts to selecting a particular data source or type of data to be manipulated, recitation 
generally link the abstract idea to a particular technological environment or field of use (such as providing referral networks for individuals  in need of treatment for alcohol and drug addiction, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-18, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 8-10, 12-14, & 16-18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim 2, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 7,15, & 20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring data, outputting data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing data in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); generating a survey from data obtained, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-10, 12-14, & 16-18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7,15, & 20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegrist et al. (US20080133290).
Regarding claim 1, Siegrist discloses A computer-implemented method, comprising
obtaining, by execution of one or more processors, treatment center data indicative of one or more treatment centers; (See paragraph 0010, In yet another aspect, a system is provided with a means for providing a data source; means for providing an engine in communication with the means for providing a data source) (See paragraph 0082, An example of other data sources that can be used are physician compliance with disease management, use of technology in a physician's office, and formulary compliance) (See paragraph 0007, obtaining from one or more data sources data about health care that was provided by a plurality of physicians)
generating, as a function of survey data obtained for each of the one or more treatment centers, supplemental data regarding each of the one or more treatment centers (See paragraph 0022, The patient satisfaction data 112 is a collection of patient surveys that rate a patient's satisfaction with a physician) (See paragraph 0024, Patient satisfaction metrics are defined on what information is desired for compiling and computing from a patient satisfaction survey.) (See paragraph 0060, The patient satisfaction data is compiled from a survey administered to patients receiving care.)
updating the treatment center data with the supplemental data (See paragraph 0023, The physician quality information system 100 uses a load process in combination with the data sources and a quality rules application engine 116 to compile and compute data from the data sources into a database 118. The load process includes filtering the data to remove data from the data sources that does not meet defined standards, and then drawing data from the data sources that is used for building defined metrics.)
populating a database with the updated treatment center data(See Fig. 1 and Fig. 9) (See paragraph 0038, FIG. 9 illustrates an algorithm implemented by the physician quality information system to build database 118.)
Regarding claim 2: Siegrist discloses the limitations of claim 1. 
wherein obtaining the treatment center data indicative of the one or more treatment centers comprises obtaining, from one or more publicly available sources, the treatment center data(See paragraph 0004, Physicians are compared to patient specific benchmarks derived from publicly available data and/or health plan claims data for measuring process performance, outcome, and satisfaction information.) (See paragraph 0061, The benchmarks employed in the physician quality information system may be developed using external publicly available data or internal proprietary claims data.)(See paragraph 0063, In the physician quality information system, the robustness of the results depends on the number of claims and/or publicly available data for each physician.)
Regarding claim 3: Siegrist discloses the limitations of claim 1. Siegrist further discloses:
wherein obtaining the treatment center data indicative of the one or more treatment centers comprises obtaining the treatment center data, wherein each treatment center is assigned an identifier (See fig 9, and paragraph 0038, In the database, the physician ID is used to represent a physician and a name is associated with this ID.) (See paragraph 0082, The physician ID can be a physician name.)
Regarding claim 4: Siegrist discloses the limitations of claim 3. Siegrist further discloses:
wherein updating the treatment center data with the supplemental data comprises matching the supplemental data to a corresponding one of the treatment centers using the identifier associated with the treatment center (See fig. 9 and paragraph 0038, If the data can be used, then the data is aggregated together and associated with a physician ID in the database at 922. 
Regarding claim 6: Siegrist discloses the limitations of claim 1. Siegrist further discloses:
wherein the treatment center data comprises a plurality of items, and wherein populating the database with the treatment center data comprises grouping each of the plurality of items in one or more categories(See paragraph 0021, Three categories of information can be used for 122 uses weighting factors derived from consumer preferences to compile a ranking for each category (e.g., performance, outcome, and satisfaction information) and to compile the categories into overall ranking of the physicians based on each category.)
Regarding claim 7: Siegrist discloses the limitations of claim 1. Siegrist further discloses:
receiving, from a client device, a query for the treatment center data, the query specifying one or more parameters(See fig. 8, label 810.) See paragraph 0036, In step 810, the physician quality information system receives the consumer selections from the consumer accessing the website for the physician type (e.g., oncologist, cardiologist, orthopedist, cardiac surgeon, etc.) or procedure (open heart surgery, brain surgery, chemotherapy, etc.) and the geographic location. These consumer preferences include things such as what types of information are important to him or her as well as whether to evaluate for patients of a particular demographic or to benchmark the physicians for a specific procedure, for example.)
executing the query on the database(See paragraph 0036, See paragraph 0036, In step 810, 
obtaining results from the query(See paragraph 0036, The physician quality information system uses this information to display a list of physicians that meet the consumer's selection criteria in step 812.)
returning the results to the client device(See paragraph 0036, The consumer reviews the physician list and decides which physicians he or she would like to further investigate and compare. In step 818, a report is generated showing a raking of the physicians selected by the consumer for comparison. The report is interactive and multitiered.)
Regarding claim 8:  Siegrist discloses the limitations of claim 7. Siegrist further discloses:
wherein returning the results to the client device comprises: generating a presentation of the results(See paragraph 0036, The physician quality information system uses the consumer preferences to develop a report that is tailored to the consumer's interests, in step 816, by performing weighting calculations and specifying the data set used to generate the report.)
sending the presentation of the results to the client device(See paragraph 0036, In step 818, a report is generated showing a raking of the physicians selected by the consumer for comparison. The report is interactive and multitiered.)
Regarding claim 9: Siegrist discloses the limitations of claim 7. Siegrist further discloses:
wherein receiving, from the client device, a query for the treatment center data comprises receiving a query specifying one or more treatment services(See fig. 3)(See paragraph 0028, The physician quality website 124 includes a basic information screen as shown in FIG. 2. The basic information screen is used to obtain consumer selection information from the consumer. This consumer selection information narrows a physician search to a geographical area and to a particular category of physicians or to a particular procedure/diagnosis that physicians perform.)
Regarding claim 10: 
wherein receiving, from the client device, a query for the treatment center data comprises receiving a query specifying location information(See paragraph 0028, This consumer selection information narrows a physician search to a geographical area and to a particular category of physicians or to a particular procedure/diagnosis that physicians perform.)
Regarding claim 11: Siegrist discloses A non-transitory computer-readable storage medium comprising instructions, which, when executed on one or more processors, performs an operation comprising (See paragraph 0038, physician quality information system can be flexibly programmed with different metrics for comparison or the definition of a metric can change.) (See fig. 1, label 116, In yet another aspect, a system is provided with a claims database and a public discharge database; a quality rules application engine in communication with the claims database and the public discharge database)
obtaining, by execution of one or more processors, treatment center data indicative of one or more treatment centers; (See paragraph 0010, In yet another aspect, a system is provided with a means for providing a data source; means for providing an engine in communication with the means for providing a data source) (See paragraph 0082, An example of other data sources that can be used are physician compliance with disease management, use of technology in a physician's office, and formulary compliance) (See paragraph 0007, obtaining from one or more data sources data about health care that was provided by a plurality of physicians)
generating, as a function of survey data obtained for each of the one or more treatment centers, supplemental data regarding each of the one or more treatment centers (See paragraph 0022, The patient satisfaction data 112 
updating the treatment center data with the supplemental data (See paragraph 0023, The physician quality information system 100 uses a load process in combination with the data sources and a quality rules application engine 116 to compile and compute data from the data sources into a database 118. The load process includes filtering the data to remove data from the data sources that does not meet defined standards, and then drawing data from the data sources that is used for building defined metrics.)
populating a database with the updated treatment center data(See Fig. 1 and Fig. 9) (See paragraph 0038, FIG. 9 illustrates an algorithm implemented by the physician quality information system to build database 118.)
Regarding claim 12: Siegrist discloses the limitations of claim 11. Siegrist further discloses:
wherein obtaining the treatment center data indicative of the one or more treatment centers comprises obtaining, from one or more publicly available sources, the treatment center data(See paragraph 0004, Physicians are compared to patient specific benchmarks derived from publicly available data and/or health plan claims data for measuring process performance, outcome, and satisfaction information.) (See paragraph 0061, The benchmarks employed in the physician quality information system may be developed using external publicly available data or internal proprietary claims data.)(See paragraph 0063, In the physician quality information system, the robustness of the results depends on the number of claims and/or publicly available data for each physician.)
Regarding claim 13: Siegrist discloses the limitations of claim 11. Siegrist further discloses:
wherein obtaining the treatment center data indicative of the one or more treatment centers comprises obtaining the treatment center data, wherein each treatment center is assigned an identifier(See fig 9, and paragraph 0038, In the database, the physician ID is used to represent a 
Regarding claim 15: Siegrist discloses the limitations of claim 11. Siegrist further discloses:
receiving, from a client device, a query for the treatment center data, the query specifying one or more parameters(See fig. 8, label 810.) See paragraph 0036, In step 810, the physician quality information system receives the consumer selections from the consumer accessing the website for the physician type (e.g., oncologist, cardiologist, orthopedist, cardiac surgeon, etc.) or procedure (open heart surgery, brain surgery, chemotherapy, etc.) and the geographic location. These consumer preferences include things such as what types of information are important to him or her as well as whether to evaluate for patients of a particular demographic or to benchmark the physicians for a specific procedure, for example.)
executing the query on the database(See paragraph 0036, See paragraph 0036, In step 810, the physician quality information system receives the consumer selections from the consumer accessing the website for the physician type (e.g., oncologist, cardiologist, orthopedist, cardiac surgeon, etc.) or procedure (open heart surgery, brain surgery, chemotherapy, etc.) and the geographic location.)
obtaining results from the query(See paragraph 0036, The physician quality information system uses this information to display a list of physicians that meet the consumer's selection criteria in step 812.)
returning the results to the client device(See paragraph 0036, The consumer reviews the physician list and decides which physicians he or she would like to further investigate and compare. In step 818, a report is generated showing a raking of the physicians selected by the consumer for comparison. The report is interactive and multitiered.)
Regarding claim 16: 
wherein returning the results to the client device comprises: generating a presentation of the results(See paragraph 0036, The physician quality information system uses the consumer preferences to develop a report that is tailored to the consumer's interests, in step 816, by performing weighting calculations and specifying the data set used to generate the report.)
sending the presentation of the results to the client device(See paragraph 0036, In step 818, a report is generated showing a raking of the physicians selected by the consumer for comparison. The report is interactive and multitiered.)
Regarding claim 17: Siegrist discloses the limitations of claim 15. Siegrist further discloses:
wherein receiving, from the client device, a query for the treatment center data comprises receiving a query specifying one or more treatment services(See fig. 3)(See paragraph 0028, The physician quality website 124 includes a basic information screen as shown in FIG. 2. The basic information screen is used to obtain consumer selection information from the consumer. This consumer selection information narrows a physician search to a geographical area and to a particular category of physicians or to a particular procedure/diagnosis that physicians perform.)
Regarding claim 18: Siegrist discloses the limitations of claim 15. Siegrist further discloses:
wherein receiving, from the client device, a query for the treatment center data comprises receiving a query specifying location information(See paragraph 0028, This consumer selection information narrows a physician search to a geographical area and to a particular category of physicians or to a particular procedure/diagnosis that physicians perform.)
Regarding claim 19: Siegrist discloses a computer server, comprising: 
one or more processors(See paragraph 0010, In yet another aspect, a system is provided with a means for providing a data source; means for providing an engine in 
a memory storing program code, which, when executed by the one or more processors, performs an operation comprising(See paragraph 0038, physician quality information system can be flexibly programmed with different metrics for comparison or the definition of a metric can change.) (See fig. 1, label 116, In yet another aspect, a system is provided with a claims database and a public discharge database; a quality rules application engine in communication with the claims database and the public discharge database)
obtaining, by execution of one or more processors, treatment center data indicative of one or more treatment centers; (See paragraph 0010, In yet another aspect, a system is provided with a means for providing a data source; means for providing an engine in communication with the means for providing a data source) (See paragraph 0082, An example of other data sources that can be used are physician compliance with disease management, use of technology in a physician's office, and formulary compliance) (See paragraph 0007, obtaining from one or more data sources data about health care that was provided by a plurality of physicians)
generating, as a function of survey data obtained for each of the one or more treatment centers, supplemental data regarding each of the one or more treatment centers (See paragraph 0022, The patient satisfaction data 112 is a collection of patient surveys that rate a patient's satisfaction with a physician) (See paragraph 0024, Patient satisfaction metrics are defined on what information is desired for compiling and computing from a patient satisfaction survey.) (See paragraph 0060, The patient satisfaction data is compiled from a survey administered to patients receiving care.)
updating the treatment center data with the supplemental data (See paragraph 0023, The physician quality information system 100 uses a load process in combination with the data sources and a quality rules application engine 116 to compile and compute data from the data sources into a database 118. The load process includes filtering the data to remove data from 
populating a database with the updated treatment center data(See Fig. 1 and Fig. 9) (See paragraph 0038, FIG. 9 illustrates an algorithm implemented by the physician quality information system to build database 118.)
Regarding claim 20: Siegrist discloses the limitations of claim 19. Siegrist further discloses:
receiving, from a client device, a query for the treatment center data, the query specifying one or more parameters(See paragraph 0036, See paragraph 0036, In step 810, the physician quality information system receives the consumer selections from the consumer accessing the website for the physician type (e.g., oncologist, cardiologist, orthopedist, cardiac surgeon, etc.) or procedure (open heart surgery, brain surgery, chemotherapy, etc.) and the geographic location.)
obtaining results from the query(See paragraph 0036, The physician quality information system uses this information to display a list of physicians that meet the consumer's selection criteria in step 812.)
returning the results to the client device(See paragraph 0036, The consumer reviews the physician list and decides which physicians he or she would like to further investigate and compare. In step 818, a report is generated showing a raking of the physicians selected by the consumer for comparison. The report is interactive and multitiered.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist et al.  (US20080133290) in view of Lau et al (US20020128861).
Regarding claim 5: Siegrist in discloses the limitations of claim 1. Siegrist discloses obtaining treatment center data from a treatment center, generating as a function of survey data, supplemental data from one or more treatment centers; updating treatment center data with supplemental data; and populating a database with updated treatment center data, but does not expressly teach mapping the data as a function of data dictionary to human-readable titles and labels. However, Lau discloses: 
wherein populating the database with the treatment center data comprises mapping, as a function of a data dictionary, the treatment center data to human-readable titles and labels (See fig. 2) (See paragraph 0013, More specifically, the present invention relates to systems and methods for mapping and matching insurance and pharmaceutical data to a health data dictionary. The HDD, in addition to providing a vocabulary for medical data, also provides a vocabulary for other typed of data such as demographics, insurance data, pharmaceutical data, physical location data, and the like)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified method for obtaining, generating, updating, and populating treatment center data of one or more treatment centers of Siegrist to include the mapping of data as a data dictionary of Lau. This modification would allow for a Healthcare Data Dictionary (HDD) that would be able to incorporate other vocabularies such as ICD and SNOMED into the definition and descriptions of the unique concepts, and establish complex relationships between different concepts, which permits meaningful medical expressions to be conveyed. (Paragraph 0013).
Regarding claim 14: Siegrist discloses the limitations of claim 11. Siegrist discloses obtaining treatment center data from a treatment center, generating as a function of survey data, supplemental data from one or more treatment centers; updating treatment center data with supplemental data; and populating 
wherein populating the database with the treatment center data comprises mapping, as a function of a data dictionary, the treatment center data to human-readable titles and labels (See fig. 2) (See paragraph 0013, More specifically, the present invention relates to systems and methods for mapping and matching insurance and pharmaceutical data to a health data dictionary. The HDD, in addition to providing a vocabulary for medical data, also provides a vocabulary for other typed of data such as demographics, insurance data, pharmaceutical data, physical location data, and the like)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified method for obtaining, generating, updating, and populating treatment center data of one or more treatment centers of Siegrist to include the mapping of data as a data dictionary of Lau. This modification would allow for a Healthcare Data Dictionary (HDD) that would be able to incorporate other vocabularies such as ICD and SNOMED into the definition and descriptions of the unique concepts, and establish complex relationships between different concepts, which permits meaningful medical expressions to be conveyed. (Paragraph 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiner et al. (US20060136259) teaches multi-dimensional analysis of medical data; Roots et al. (US20190043606) teaches patient-provider healthcare recommender system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE D LEWIS whose telephone number is (571)272-3617.  The examiner can normally be reached on Mon-Fri 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626